Citation Nr: 0633497	
Decision Date: 10/30/06    Archive Date: 11/14/06

DOCKET NO.  03-19 708	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama



THE ISSUE

Entitlement to a higher initial evaluation for kidney stones, 
currently assigned a 10 percent disability evaluation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jessica J. Wills, Associate Counsel 


INTRODUCTION

The veteran served on active duty from January 1968 to 
December 1969.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 2001 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama.  That decision granted service 
connection for kidney stones and assigned a noncompensable (0 
percent) evaluation, effective from November 2000.  The 
veteran appealed this decision seeking a higher initial 
disability rating.

In May 2004, the RO issued a decision which granted an 
increased disability rating of 10 percent for kidney stones, 
effective from November 2000.

In June 2006, hearing was conducted at the RO by the 
undersigned, who was designated by the Chairman to conduct 
the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2).  A 
transcript of the hearing testimony is in the claims file.

The Board observes that additional evidence has been 
received, namely VA medical records, which were not 
previously considered by the RO.  However, the veteran 
submitted a waiver of the RO's initial consideration of the 
evidence in June 2006.  Therefore, the Board will consider 
this newly obtained evidence and proceed with a decision.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran's service-connected kidney stones are not 
manifested by recurrent stone formation requiring diet 
therapy, drug therapy, or invasive or non-invasive procedures 
more than two times per year, nor does he have frequent 
attacks of colic requiring catheter drainage.


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 10 
percent for kidney stones have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 
4.115b Diagnostic Code 7508 (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 
38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  The notice required must be provided 
to the claimant before the initial unfavorable decision on a 
claim for VA benefits, and it must (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  
38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).  

In this case, the Board acknowledges that the RO did not 
provide the veteran with notice of the information or 
evidence needed to substantiate his claim for a higher 
initial evaluation prior to the initial rating decision in 
September 2001, which granted service connection for kidney 
stones and assigned a noncompensable evaluation effective 
from November 2, 2000.  The veteran subsequently filed his 
notice of disagreement (NOD) in which he disagreed with the 
initial evaluation assigned for his kidney stones.  Thus, the 
appeal of the assignment of the initial evaluation arises not 
from a "claim" but from an NOD filed with the RO's initial 
assignment of a rating.  Nevertheless, the RO did send the 
veteran a letter in December 2003 in connection with the 
issue of a higher initial evaluation for kidney stones, which 
did meet the notification requirements.  Thus, the Board 
finds that any defect with respect to the timing of the 
notice requirement was harmless error. 

The Board notes that while notice provided to the veteran was 
not given prior to the first AOJ adjudication of the case, 
notice was provided by the AOJ prior to the transfer and 
certification of the veteran's case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  The claimant 
has been provided with every opportunity to submit evidence 
and argument in support of his claim and to respond to VA 
notices, and he has taken full advantage of these 
opportunities, submitting evidence and argument in support of 
his claim and testifying at a June 2006 hearing before the 
Board.  Viewed in such context, the furnishing of notice 
after the decision that led to this appeal did not compromise 
the essential fairness of the adjudication.  Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006); Conway v. Principi, 
353 F.3d 1369, 1373 (Fed. Cir. 2004).  The veteran has had a 
"meaningful opportunity to participate effectively," 
Dingess/Hartman, and the Board finds that the present 
adjudication of the appeal will not result in any prejudice 
to the veteran.  Therefore, with respect to the timing 
requirement for the notice, the Board concludes that to 
decide this appeal would not be prejudicial to the claimant.

Moreover, the requirements with respect to the content of the 
notice were met in this case.  The RO informed the veteran in 
the notice letter about the information and evidence that is 
necessary to substantiate his claim for a higher initial 
evaluation.  Specifically, the December 2003 letter stated 
that, "To establish entitlement to an increased evaluation 
for your service-connected disability, the evidence must show 
that you service-connected condition has gotten worse."  
Additionally, the June 2003 statement of the case (SOC) and 
the August 2003 supplemental statement of the case (SSOC) 
notified the veteran of the reasons for the denial of his 
application and, in so doing, informed him of the evidence 
that was needed to substantiate his claim.  In fact, the SOC 
and SSOC provided the veteran with the schedular criteria 
used to evaluate his service-connected kidney stones, namely 
Diagnostic Codes 7508 and 7509.   

In addition, the RO notified the veteran in the notice letter 
about the information and evidence that VA will seek to 
provide.  In particular, the December 2003 letter indicated 
that reasonable efforts would be made to help him obtain 
evidence necessary to support his claim and that VA was 
requesting all records held by Federal agencies, including 
service medical records, military records, and VA medical 
records.  The veteran was also informed that a medical 
examination would be provided or that a medical opinion would 
be obtained if it was determined that such evidence was 
necessary to make a decision on his claim.

The RO also informed the veteran about the information and 
evidence that he was expected to provide.  Specifically, the 
December 2003 letter notified the veteran that he must 
provide enough information about his records so that they 
could be requested from the agency or person that has them.  
The letter also informed the veteran that it was his 
responsibility to ensure that VA received all requested 
records that are not in the possession of a Federal 
department or agency.   

Although the notice letter that was provided to the veteran 
did not specifically contain the "fourth element," the 
Board finds that the appellant was otherwise fully notified 
of the need to give to VA any evidence pertaining to his 
claim.  In this regard, the RO has informed the appellant in 
the rating decision, SOC, and SSOC of the reasons for the 
denial of his claim, and in so doing, informed him of the 
evidence that was needed to substantiate that claim.

All the law requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  As noted above, 
because each of the four notice requirements has been fully 
satisfied in this case, any error in not providing a single 
notice to the appellant covering all notice requirements is 
harmless error. 

Further, during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, noted above, 
which held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

In the present appeal, the veteran was provided with notice 
of the type of evidence necessary to establish a disability 
rating and effective date.  In this regard, the Board notes 
that a letter was sent to the veteran in March 2006 informing 
him that the United States Court of Appeals for Veterans 
Claims (Court) had issued a decision in the case of 
Dingess/Hartman v. Nicholson.  It was noted that the decision 
had created additional notice requirements and that the 
letter was being sent to him to comply with that decision.  
In particular, the veteran was informed that a disability 
rating was assigned when a disability was determined to be 
service-connected and that such a rating could be changed if 
there were changes in his condition.  The March 2006 letter 
also explained how disability ratings and effective dates 
were determined.    

In addition, the duty to assist the appellant has also been 
satisfied in this case.  The veteran's service medical 
records as well as his VA medical records pertinent to the 
years after service are in the claims file and were reviewed 
by both the RO and the Board in connection with his claim.  
He was also afforded a VA examination in June 2003, and he 
was provided the opportunity to testify at a June 2006 
hearing before the Board.  VA has further assisted the 
veteran and his representative throughout the course of this 
appeal by providing them with a SOC and a SSOC, which 
informed them of the laws and regulations relevant to the 
veteran's claim.  For these reasons, the Board concludes that 
VA has fulfilled the duty to assist the veteran in this case.

Law and Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.  

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41.  In cases such as this one, where a 
veteran appeals the initial rating assigned for a disability, 
evidence contemporaneous with the claim and with the initial 
rating decision granting service connection would be most 
probative of the degree of disability existing at the time 
that the initial rating was assigned and should be the 
evidence "used to decide whether an original rating on 
appeal was erroneous . . . ."  Fenderson v. West, 12 Vet. 
App. 119, 126 (1999).  If later evidence indicates that the 
degree of disability increased or decreased following the 
assignment of the initial rating, "staged" ratings may be 
assigned for separate periods of time based on facts found.  
Id.

The veteran is currently assigned a 10 percent disability 
rating for his service-connected kidney stones pursuant to 
38 C.F.R. § 4.115b, Diagnostic Code 7508.  Diagnostic Code 
7508 provides that nephrolithiasis is to be rated as 
hydronephrosis (Diagnostic Code 7509), except for recurrent 
stone formation requiring one or more of the following: diet 
therapy; drug therapy, or invasive or non-invasive procedures 
more than two times/year, in which case a 30 percent 
evaluation is assignable. 

Under Diagnostic Code 7509, a 10 percent disability 
evaluation is assigned when there is only an occasional 
attack of colic and there is no infection and no need for 
catheter drainage.  A 30 percent disability evaluation is 
warranted when there are frequent attacks of colic requiring 
catheter drainage.

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran is not entitled to a higher initial evaluation for 
kidney stones.  The medical evidence does not show him to 
have recurrent stone formation requiring diet therapy, drug 
therapy, or invasive or non-invasive procedures more than two 
times per year.  Nor does the medical evidence indicate that 
there are frequent attacks of colic requiring catheter 
drainage.  

At the hearing before the Board, the veteran testified that 
he takes pain medication for kidney stone attacks, which he 
claims occur approximately five or six times per month.  The 
Board notes, however, that this testimony is not supported by 
the medical evidence of record.  In fact, the June 2003 VA 
examiner diagnosed the veteran with a history of recurrent 
renal stones, but stated that there was no evidence of renal 
stone at that time.  Moreover, VA medical records dated in 
June 2003 noted that the veteran had not passed a stone since 
2001.  Similarly, VA medical records dated in January 2004 
documented him as doing well and not passing any stones 
recently, and VA medical records dated in July 2004 indicated 
that he was stable.  The veteran also denied having any 
recent kidney stones in February 2005.  As such, the veteran 
has not been shown to have met the criteria for a disability 
evaluation in excess of 10 percent.  Therefore, the Board 
finds that the veteran is not entitled to a higher initial 
evaluation for kidney stones.

In reaching this decision, the potential application of 
various provisions of Title 38 Code of Federal Regulations 
have been considered, whether or not they were raised by the 
veteran.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In 
particular, the Board has considered the provisions of 
38 C.F.R. § 3.321(b)(1).  In this case, however, there has 
been no showing that the veteran's service-connected kidney 
stones have caused marked interference with employment beyond 
that contemplated by the schedule for rating disabilities, 
necessitated frequent periods of hospitalization, or 
otherwise renders impractical the application of the regular 
schedular standards utilized to evaluate the severity of his 
disability.  In the absence of such factors, the Board finds 
that the requirements for an extraschedular evaluation for 
the veteran's service-connected kidney stones under the 
provisions of 38 C.F.R. § 3.321(b)(1) have not been met.  
Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 
8 Vet. App. 218 (1995). 


ORDER

An initial evaluation in excess of 10 percent for kidney 
stones is denied.


____________________________________________
WILLIAM YATES
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


